DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a conduit for creating a passage from a right atrium to a left atrium, through a mitral valve into the left ventricle including: a distal portion includes a distal loop section having a proximal curve, a distal curve, a generally straight segment extending between the proximal and distal curves, and a distal tip, wherein the distal loop section curves back on itself; wherein the distal portion has a length of at least 500 mm and is formed of a polymeric material having a hardness of between 40D and 50D along its length, and wherein the proximal portion is formed of a polymeric material having greater stiffness than the distal portion.
The closet prior art of record is VOda (US 6,475,195), Dang (US 5,658,263), Lunn et al. (US 6,106,510), Rosenman et al. (US 2016/0022961), however these references do not disclose the device as claimed or described above.
Voda & Dang discussed the claimed subject matter in the previous Non-Final Rejection 10/30/20.  Voda or/and Dang fail(s) to disclose the distal portion has a length of at least 500 mm and is formed of a polymeric material having a hardness of between 40D and 50D along its length, and wherein the proximal portion is formed of a polymeric material having greater stiffness than the distal portion.
Lunn discloses a distal segment has a length about 66” (1676 mm) and is formed of a polymeric material. Lunn discloses the distal segment being curved but not formed into a loop (closed circle) section.  Lunn fails to disclose that the polymeric material having a hardness of between 40D and 50D along its length, and wherein the proximal portion is formed of a polymeric material having greater stiffness than the distal portion.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783